Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/21 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, and 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-2, 4, and 6-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being.

In regard to Claims 1, 17, and 18 the following limitations can be performed as a mental process by a human being and/or as a method of organizing human activity, in terms of a human being or beings performing
[a] method comprising:
	[a] game for a plurality of players who play the game […] each of the players controlling at least one of a plurality of characters in the […] game;
	[storing] game state information for the plurality of players, dynamically tracking a plurality of in-game parameters represented in the game state information, current values of one or more of the in-game parameters changing as the […] game progresses;
	based at least in part on the current values of the one or more in-game parameters, […] dynamically calculating a current acquisition requirement employed to identify characters who qualify for an in-game reward provided by the […] game, the current acquisition requirement comprising:
a current game state requirement based on individual player game state reflected by the game state information;
a current social requirement defining one or more target attributes of individual player behavior in a social network […];
[…] continually updating the current acquisition requirement […];
[…] dynamically tracking social network information that includes the one or more
attributes of individual player behavior in the social network […]
[…] retrieving the current acquisition requirement […]; and


of the current acquisition requirement by one or more of the plurality of
characters; and
[…] providing the reward to the one or more characters responsive to identifying their satisfaction of the current acquisition requirement.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., performing operations “automatically”, “continually”, and/or dynamically” by embodying them in computer software, a “game server”, performing operations “online”, “user devices”, a “distributed computer network”, a “database”, a “social network system”, a “game server system of the social network system”, a “non-transitory computer readable medium”, a “processor of a machine”, an “online game server system”, “one or more computer processor devices”, and/or “memory storing instructions”, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., performing operations “automatically”, “continually”, and/or dynamically” by embodying them in computer software, a “game server”, performing operations “online”, “user devices”, a “distributed computer network”, a “database”, a “social network system”, a “game server system of the social network system”, a “non-transitory computer readable medium”, a “processor of a machine”, an “online game server system”, “one or more computer processor devices”, and/or “memory storing instructions”,  these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 6 in Applicant’s specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.8,262,468. Although the claims at issue are not identical, they are not patentably distinct from each other because the former merely claims a broader version of the same subject matter contained by the latter.

Response to Arguments	
Applicant argues in regard to the rejections made under 35 USC 101 that its amended claims state a “practical application”, however because they concern the “technical field of providing online gaming services”.  Applicant’s arguments are not persuasive because Applicant claims an abstract idea in the form of, e.g., the rules of a game and such subject matter has been held to be patent ineligible by the CAFC in, e.g., Planet Bingo, In re Smith, and In re Marco.  Furthermore, Applicant’s claims are not “technical” in nature because Applicant claims an abstract idea that does not require the use of nor does it improve any technology.  Instead, Applicant merely embodies its abstract idea on generic computer devices and software.  See, e.g., the CAFC’s opinion in Ultramercial in regard to what constitutes a technological improvement.  Finally, Applicant cites no specific legal authority in support of its argument so it is unclear what case law Applicant is arguing is analogous to its claimed subject matter.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715